     Case 1:14-md-02542-VSB-SLC Document 1143 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                            CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                   SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1135 to file portions of the documents at ECF No. 1134 with

redactions is GRANTED. The documents filed at ECF No. 1136 shall remain as only visible to the

selected parties.

         The Letter-Motion at ECF No. 1140 to file portions of the documents at ECF No. 1139 with

redactions is GRANTED. The documents filed at ECF No. 1141 shall remain as only visible to the

selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motions at ECF Nos. 1135

and 1140.


Dated:          New York, New York
                October 6, 2020                             SO ORDERED
